ALLOWABILITY NOTICE

Terminal Disclaimer 
The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,907,333 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2021 was filed after the mailing date of the Non-final Office action on 01/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Schuss (US 3849056 A) discloses, a plant protection system and technique utilizing a plurality of programmable controllers interconnected in a hierarchy arrangement is disclosed.  A first plurality of "lower" level controllers receive signals commensurate with groups of sensed process parameters and employ these signals to generate safety-check signals indicative of the state of that portion of the plant with which each individual controller is associated.  These safety-check signals are delivered to each of a pair of "higher" level programmable controllers which redundantly compute the need to terminate the entire process; the "higher" level 

Reasons for Allowance
Allowance of claims 1, 5-6, 8-9, 11-13 is indicated because the prior art of record (Nakamura in view of Freeth) do not disclose/suggest the combination of “a monitoring part and a controlling part are connected in order to diagnose a failure of each other, wherein at least one of heating in the heating part and jetting from the nozzle is prohibited by the controlling part if the monitoring part fails, wherein at least one of heating in the heating part and jetting from the nozzle is prohibited by the monitoring part if the controlling part fails, wherein the heating in the heating part is prohibited by turning off a supply electric power from a power supply to the heating part via a power supply circuit, and the jetting of the nozzle is prohibited by retracting the nozzle via a nozzle motor, or closing the water supply channel via a water supply controlling part, a switching valve, or a gear pump, wherein a state in which at least one of heating in the heating part and jetting from the nozzle is prohibited by the failure of the controlling part or the failure of the monitoring part is canceled when no failure is sensed by rediagnosis of the failure of the controlling part by the monitoring part and no failure is sensed by rediagnosis of the failure of the monitoring part by the controlling part, and wherein the water supply controlling part includes a water supply controlling valve, the heating part includes a heater, a controlling part including a microcomputer, and the monitoring part includes an integrated circuit” as cited in claims 1, 12, and 13.
The prior art of record (Nakamura) do not disclose the combination of elements above. Nakamura discloses, a sanitary washing device comprises a controller configured to turn off the 
However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Nakamura in view of Freeth), such as “a monitoring part and a controlling part are connected in order to diagnose a failure of each other, wherein at least one of heating in the heating part and jetting from the nozzle is prohibited by the controlling part if the monitoring part fails, wherein at least one of heating in the heating part and jetting from the nozzle is prohibited by the monitoring part if the controlling part fails, wherein the heating in the heating part is prohibited by turning off a supply electric power from a power supply to the heating part via a power supply circuit, and the jetting of the nozzle is prohibited by retracting the nozzle via a nozzle motor, or closing the water supply channel via a water supply controlling part, a switching valve, or a gear pump, wherein a state in which at least one of heating in the heating part and jetting from the nozzle is prohibited by the failure of the controlling part or the failure of the monitoring part is canceled when no failure is sensed by rediagnosis of the failure of the controlling part by the monitoring part and no failure is sensed by rediagnosis of the failure of the monitoring part by the controlling part, and wherein the water supply controlling part includes a water supply controlling valve, the heating part includes a heater, a controlling part including a microcomputer, and the monitoring part includes an integrated circuit” ; thus the claimed invention is non-obvious over the prior arts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761